Citation Nr: 1013128	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-12 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of 
laryngeal cancer, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to 
September 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In May 2009, the Veteran submitted a statement contending 
that peripheral neuropathy and erectile dysfunction are 
related to service.  These issues have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them and they are referred to the AOJ 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's last VA examination for his laryngeal cancer 
was in November 2007.  He reports that he experiences more 
severe symptoms than that examination indicated.  For 
example, he has trouble speaking above a whisper and 
experiences an extremely dry throat.  Hence, a more 
contemporaneous VA examination, with findings responsive to 
the applicable rating criteria, is needed to properly 
evaluate the disability.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the Veteran with a thorough and contemporaneous 
medical examination, one which takes into account the 
records of prior medical treatment, so that the evaluation 
of the claimed disability will be a fully informed one) and 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an 
examination too remote for rating purposes cannot be 
considered "contemporaneous"). 

At his hearing, the Veteran identified a number of 
outstanding medical records that must be obtained.  
Regulations provide that efforts must be made to secure all 
private medical records and VA records that may exist 
related to the Veteran's claim. 38 C.F.R. § 3.159(c)(1) 
defines reasonable efforts in obtaining records outside the 
custody of the federal government as "n initial request for 
the records, and, if the records are not received, at least 
one follow-up request."  As for federal records, 38 U.S.C. § 
5103A(b)(3) requires that VA continue any attempts to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  
The Veteran reported that he receives treatment at the Tampa 
VA Medical Center (VAMC) and Dr. Barrios and various other 
doctors in his practice.  While at least some records from 
the Tampa VAMC and from Dr. Barrios are in the claims file, 
current and complete records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current and 
complete Tampa VAMC treatment records.  
Evidence of attempts to obtain these 
records should be associated with the 
claims file.  Do not associate 
duplicate records with the claims file.

2.  Obtain the Veteran's current and 
complete Dr. Barrios treatment records.  
Evidence of attempts to obtain these 
records should be associated with the 
claims file.  Do not associate 
duplicate records with the claims file.

3.  Schedule the Veteran for a VA 
examination to determine the current 
severity of the residuals of his 
laryngeal cancer.  The entire claims 
file must be made available to the VA 
examiner.  Pertinent documents should 
be reviewed.  The examiner should 
conduct a complete history and 
physical.  The examiner should describe 
in detail any difficulties the Veteran 
has speaking, any interference in 
breathing (including throat dryness), 
any pain, and any interference with 
activities of daily living caused by 
the residuals of laryngeal cancer.  An 
examination should also be conducted 
for any pulmonary problems related to 
laryngeal cancer.  Pulmonary function 
should be tested.

All necessary diagnostic testing should 
be conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

4.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a 
supplemental statement of the case 
should be provided to the Veteran and 
his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



